DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “these are forced...” in line 4 is unclear as what is being claimed as “these”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the protruding ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 20130307225).
 	Regarding claims 1 and 9, Boyd discloses a line penetration Fig. 5a for routing a line 55 through a building structure part, comprising: one or more sealing arrangements 51, 52 for routing of the line, wherein the one or more sealing arrangements have at least two sealing structures 53, 54 situated opposite one another, wherein at least one first of the sealing structures is provided with an arrangement of elongated lamellas adjacent to one another, the protruding ends of which bear on a second of the sealing structures and in this way seal the passage region.
 	Regarding claim 2, Boyd discloses wherein the first and the second sealing structures 53, 54 of the sealing arrangement 51, 52 are provided respectively with an arrangement of elongated lamellas adjacent to one another, the protruding ends of which bear on one another. 	Regarding claim 3, Boyd discloses wherein the lengths of the adjacent lamellas of the first and of the second sealing structure 53, 54 may respectively vary, wherein the lamellas of the first and of the second sealing structures are capable of meshing with one another in the manner of a comb. 	Regarding claim 6, Boyd discloses wherein the first and/or the second sealing structure 53, 54 contains an intumescent material (Para. 0096). 	Regarding claim 7, Boyd discloses wherein at least the first sealing structure 53 has flexible bristles 51 as lamellas, wherein the bristles are disposed in several rows, in order to form a brush .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Foerg (US 20060006611). 	Regarding claim 4, Boyd discloses the invention as claimed above but fails to explicitly disclose wherein the second sealing structure has a flexible sealing element of an elastic material with a contact face.  Foerg, a line penetration Fig. 4, discloses the use of a flexible sealing element 12 having a contact face.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sealing element of Boyd with a member having a contact face as taught by Foerg .

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd. 	Regarding claim 10, Boyd discloses the invention as claimed above but fails to explicitly disclose wherein the width of the penetrating line is 5 times larger than the width of the lamellas. Nevertheless,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the width of the penetration line to any number of ranges (i.e. 5 times larger) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675